IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT

                             __________________

                                No. 00-60091
                              Summary Calendar
                             __________________


                        AMITHA PRADEEP BALASURIYA,

                                                       Petitioner,

                                    versus

                  IMMIGRATION AND NATURALIZATION SERVICE,

                                                       Respondent.


                            --------------------

                  Petition for Review of an Order of the
                       Board of Immigration Appeals
                            BIA No. A77 443 821

                            --------------------
                              November 27, 2000

Before SMITH, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

       Proceeding pro se, Amitha Pradeep Balasuriya, a native and

citizen of Sri Lanka, petitions this court for review of the Board

of Immigration Appeals’(BIA) order denying his motion to reopen the

removal       proceedings   for   consideration   of    Article   3   of   the

Convention Against Torture and Other Cruel, Inhuman or Degrading

Treatment or Punishment (Convention Against Torture).             This court

may not consider evidence which was not presented initially to the

BIA.       Rivera-Cruz v. INS, 948 F.2d 962, 967 (5th Cir. 1991).          Nor

       *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                                   No. 00-60091
                                        -2-

can   this     court    consider   the     BIA’s   initial    order   dismissing

Balasuriya’s appeal from the immigration judge’s order of removal

and denial of the requests for asylum and for withholding of

removal. Balasuriya did not petition this court for review of that

final order.

       Balasuriya contends that the BIA utilized the wrong standard

of    review    in   considering     his    motion.     To    be   eligible   for

withholding     of     removal   under     the   Convention   Against   Torture,

Balasuriya had the burden “to establish that it is more likely than

not that he . . . would be tortured if removed to the proposed

country of removal.”        8 C.F.R. § 208.16(c)(2) (2000).           The BIA did

not abuse its discretion by denying Balasuriya’s request to reopen.

His new evidence was insufficient to meet his burden.                     See De

Morales v. INS, 116 F.3d 145, 147-49 (5th Cir. 1997).

       Accordingly, Balasuriya’s petition for review is DENIED.